DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 7-16 are pending.
Claims 11 and 12 are withdrawn from further consideration as being directed to a non-elected invention.
Election/Restrictions
Applicant's election with traverse of Group 1, claims 7-10 in the reply filed on 3 February 2021 is acknowledged.  The traversal is on the followings ground(s):
The special technical feature makes a contribution over the prior art, and
There is no undue search burden.
This is not found persuasive because:
While Kashiwamura may not teach the new limitations of amended claim 7, the special technical feature of a carbon fiber-reinforced resin molded body as recited in claim 7 does not make a contribution over the prior art as evidenced by the rejection below.
The instant application is a national stage application of a PCT application submitted under 35 U.S.C. 371.  As such, the standard by which a restriction is made is the Unity of 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The actions from foreign Offices filed 27 February 2020 and 11 September 2020 were not cited on an Information Disclosure Statement and therefore are not being considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2015/0266260 to Fujioka et al. cited in Information Disclosure Statement filed 27 February 2020 (herein Fujioka).
Regarding claim 7, Fujioka teaches a molded product (abstract) comprising a first member containing a planar surface layer part and a protruding core part corresponding to the substantially flat plate-shaped region and the three-dimensional complex shaped region recited in the instant claims, respectively, wherein the first member is formed from a fiber-reinforced resin containing a reinforcing fiber and a matrix resin (paragraph 0013).  Fujioka teaches that the reinforcing fibers are preferably carbon fiber (paragraph 0068) and the matrix resin can be a thermoplastic resin (paragraph 0080).  Fujioka also teaches that to produce a protruding care part having ribs etc. by molding, it is preferable to use fiber-reinforced resin with high flowability whereas it is preferable to use fiber-reinforced resin with low flowability when producing a planar surface and appropriate fiber-reinforced resins are selected for 
Regarding claim 8, Fujioka teaches all the limitations of claim 7 as discussed above.
As discussed above, Fujioka teaches that to produce a protruding care part having ribs etc. by molding, it is preferable to use fiber-reinforced resin with high flowability whereas it is preferable to use fiber-reinforced resin with low flowability when producing a planar surface and appropriate fiber-reinforced resins are selected for different parts (paragraph 0103).  Fujioka teaches that flowability can be compared using the fiber interference or extension rate which is indicated by a density parameter (paragraph 0106) calculated using, among other things, the square of the average fiber length Ln (paragraph 0107).  Fujioka teaches that the resin forming the protruding core part, fiber-reinforced resin layer (Y) has a density parameter not more than 0.1 times the density parameter of the resin forming the planar surface layer part, fiber-reinforced resin layer (X) (paragraph 0116) meaning that the fibers in the protruding core part have a shorter length than the fibers of the planar surface layer part.
Regarding claim 10
Fujioka teaches that the first member comprising the planar surface layer part and the protruding core part contain a matrix resin (paragraph 0013) that can be a thermoplastic resin (paragraph 0080).  
Regarding claim 16, Fujioka teaches all the limitations of claim 7 as discussed above.
Fujioka teaches that the fibers can have a length of from 3 to 15 mm (paragraph 0072).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0266260 to Fujioka et al. cited in Information Disclosure Statement filed 27 February 2020 (herein Fujioka) as applied to claims 7 and 8 above.
Regarding claim 9, Fujioka teaches all the limitations of claim 8 as discussed above.
Fujioka teaches that the fibers can have a length of from 1 to 30 mm (paragraph 0072).  Fig 5 of Fujioka shows the protruding shapes, i.e. ribs or bosses, (paragraph 0093) which appear to have a height of about 1.3 to 1.5 times the width which yields an aspect ratio of about at least 1.3 which overlaps the claimed range of aspect ratio.  Putting this aspect ratio into expression (1) recited in claim 9 gives a range of acceptable fiber length of 0.5 to about 38.5 mm.  Therefore, the fiber length taught by Fujioka meets the claimed limitations.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 13, Fujioka teaches all the limitations of claim 7 as discussed above.
Fig 1 of Fujioka shows a grid pattern of protruding core parts with planar sections therebetween.  One of the ribs would meet the claimed arrangement.  Fujioka also teaches that the complex shapes can be formed (Fig 14 and paragraphs 0097) that are used in numerous applications including automotive parts (paragraph 0101).  Therefore, the teachings of Fujioka are not limited to only the grid pattern depicted in Fig 1.  Furthermore, the claimed arrangement amounts to a change in shape which has been held to be obvious.  See MPEP 2144.04(IV)(B).
Regarding claims 14-15, Fujioka teaches all the limitations of claim 7 as discussed above.
Fig 1 of Fujioka shows a grid pattern of protruding core parts with planar sections therebetween.  The grid pattern with two intersecting ribs would meet the claimed arrangement.  Fujioka also teaches that the complex shapes can be formed (Fig 14 and paragraphs 0097) that are used 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.